Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
In response to communication filed on 12/24/2021, applicant amends claims 1, 8, and 15.  The following claims, 1-20 are presented for examination.   

Applicant’s arguments, see Pages 7-11, filed December 24, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Kilpatrick (US20180240165 A1, file date 02/22/2017).


Upon further consideration and based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US2020/0067344 A1, file date 08/22/2018) in view of Wood et al. (US2019/0361842 A1, provisional date 05/24/2018) in view of Leach et al. (US10855475 B1, file date 09/06/2018) further in view of Kilpatrick (US20180240165 A1, file date 02/22/2017).

Claim 1:
With respect to claim 1, Orsini discloses a system (Verifying the transaction may include rejecting the transaction if the first grid telemetry fingerprint and the second grid telemetry fingerprint to not match, 0005) (any device within the same section of the power grid can generate the same grid telemetry fingerprint at the same time, transformer, substation, 0026) (Figures 1, 2, and 3), comprising:
a processor (processors 610, Figure 6);
a memory on which are stored machine readable instructions that when executed by the processor (memory 620, Figure 6), cause the processor to:
provide a proposed transaction to participant nodes (blockchains, list of transactions, 0033, Figure 3) (power plants, electrical grid, grid telemetry fingerprint, 0014);
(Using grid telemetry to generate a grid telemetry fingerprint can be used to verify that information provided by entities on the electrical grid is actually coming from entities on the electrical grid and not being transmitted from some other location, 0014) (grid telemetry fingerprint, 0025);
verify telemetry data via the smart contract (validating a transaction based on the grid telemetry fingerprints, the grid telemetry fingerprints match, 0041-0043); and 
execute the proposed transaction and post a cryptographic proof of a successful execution to a blockchain of the blockchain network, in response to a satisfaction of the predetermined conditions (the grid telemetry fingerprints match and the instruction or information is validated and added to the block chain ledger, 0042) (if the grid telemetry fingerprint associated with the transaction matches the grid telemetry fingerprint generated as part of the process, the process 500 approves the transaction, 0050).

Wood et al. teaches Blockchain Architecture Blockchain systems: nodes, clients and oracles, smart contracts (0024), An important motivation for executing a smart contract on a blockchain is to ensure that all of the counterparties agree on the history and current state of the contract in a non-repudiable way (0050), predetermined conditions stored within a smart contract (Smart contracts are computer protocols that facilitate, verify, or enforce the negotiation or performance of a contract, 0037) (State is the data, or values of the variables, stored within a smart contract, 
Validator nodes maintain the blockchain data structure which contains transactions and their payloads.  When a smart contract is deployed it is assigned a unique ID and every validator begins executing it locally, When a node receives a new block it takes the transactions and uses the ID to pass them to the relevant running smart contract for execution. The result of this execution is that the smart contract updates its local variables, or state, 0039) (A state hash is a hash over all of the variables across all of the running smart contracts. Each block includes a state hash which is the result of hashing the entire “world” state after executing all of the transactions within that block., 0039) (The state hash contained within the block is compared against the state hash computed by each validator to ensure that consensus is reached on the execution of the block's transactions, The client sends a query message with a specified contract ID to a node who then relays this request to the running smart contract.  The node then relays the response to the client, 0040).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Wood et al. in Orsini for predetermined conditions stored within a smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by executing a smart contract on a blockchain is to ensure that all of the 

Neither Orsini and Wood et al. discloses receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract as claimed.

However, Leach et al. teaches securing data to an immutable distributed ledger (Figure 1), validate the smart contract, receive a request to add a proposed transaction to a blockchain ledger; (adding the smart contract and the data set to the immutable distributed ledger may include executing the smart contract and logging the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (a request to add the smart contract 114 and the data set 112 to the immutable distributed ledger 122, Column 6, lines 37-42); hold, via a smart contract, a value within the proposed transaction (generating a hash of the prior record, (iii) generating a new record comprising the hash of the prior record and the data set, and (iv) adding the new record to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19); verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract (validating the smart contract, the new digital signature from the third-party, and the digital signature from the different designated party, and (vi) adding the smart contract and the subset of the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (validate and add smart contract and data set to the block chain, Figure 5, 530, 540).

Orsini, Wood et al., and Leach et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Leach et al. in Orsini and Wood et al. for receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by ensuring that the data being propagated through such systems was collected properly or used correctly (see Leach et al. Column 1, lines 7-21) 

Neither Orsini, Wood et al., and Leach et al. discloses start a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determine whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed.

However, Kilpatrick teaches store, in a blockchain, a billing rules transaction that identifies usage rules for one or more software instance types for a timeframe. Blocks added to the blockchain contain a hash of each previous block in the blockchain, and are added using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (0024, Figure 1), start a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time (activation request transaction may include certain information, such as an amount of time that the software instance 22 is permitted to execute before requesting a renewal, The time span between blocks may also be based on the particular consensus protocol used by the block-issuing nodes 16.sub.BIN in the network. For example, for a “proof of work” consensus protocol, block issuing time spans may average approximately 10 minutes, but any individual time span could vary, for example, from one minute to one hour, 0038) (The authorized transactions may, for example, each identify a software instance type 34, a date and time the software instance 22 of that software instance type 34 executed, and the amount of time, in minutes, such as 30, 20, or 10 in this example, that the software instance 22 was permitted to execute prior to seeking a renewal, 0055); determine whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value (The activation controller 44 may then access a predetermined limit 54 associated with software instances 22 of the RHEL software instance type 34-1, and compare the potential accumulated amount to the predetermined limit 54.  If the potential accumulated amount is less than the predetermined limit 54, the activation controller 44 authorizes the authorization request transaction, The block-issuing node 16.sub.BIN also broadcasts the authorized transaction to the network 14, 0053).


Orsini, Wood et al., Leach et al., and Kilpatrick are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kilpatrick in Orsini, Wood et al. and Leach et al. in for start a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determine whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed for purposes of enhancing the Blockchain architecture of Orsini by using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (see Kilpatrick 0024).

Claims 2, 9, 16:
With respect to claims 2, 9, 16, the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses the limitations of claims 1, 8, 15, as addressed. 

Orsini discloses wherein the instructions further to cause the processor to execute the proposed transaction upon receipt and verification of telemetry data from a required number of participant nodes (the grid telemetry fingerprints match and the instruction or information is validated and added to the block chain ledger, 0042) (if the grid telemetry fingerprint associated with the transaction matches the grid telemetry fingerprint generated as part of the process, the process 500 approves the transaction, 0050) (Other block chain clients along the same line compare the grid telemetry fingerprint provided by the substation to their own grid telemetry fingerprint, 0042) (Figures 4A, 4B).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses the limitations of claims 1, 8, 15, as addressed.

Orsini discloses wherein the telemetry data includes one or more of:
a trusted computing attestation of integrity of a boot firmware, operating system, and an application; a secure computing attestation for assurance of a real-time integrity; and probabilistically verifiable proofs or comparable cryptographic arguments of correct operation of attesting applications (the grid telemetry fingerprint algorithm 210 may apply one or more hash algorithms in order to transform the values provided into a signature, 0030) (proof of work validation scheme, 0036).

Wood et al. teaches wherein data includes one or more of:
a trusted computing attestation of integrity of a boot firmware, operating system, and an application; a secure computing attestation for assurance of a real-time integrity; and probabilistically verifiable proofs or comparable cryptographic arguments of correct operation of attesting applications (These keys are also used by SGX to sign the results of execution of the program.  After executing the program, the operating system receives the computation results along with the signature generated by SGX.  The signature is important because it provides "remote attestation", or a proof that a particular program was executed within an SGX secure enclave, and had a particular output, Remote attestation allows someone to execute a program on an untrusted third-party's computer, and be confident that the untrusted third party correctly executed the program'.  SGX can be used to execute MPC using the secure enclave', 0017).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Orsini and Wood et al. is recited in claims 1, 8, 15.

Claims 5, 12:
With respect to claims 5, 12, the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses the limitations of claims 1, 8, 15, as addressed.

Orsini discloses wherein the proposed transaction comprises one or more of: an exchange of crypto-currency; a transfer of an authorization token; and a cryptographic keys exchange (the amount of currency or tokens that they have stored in the blockchain, 0037).

Wood et al. teaches wherein the proposed transaction comprises one or more of: an exchange of crypto-currency; a transfer of an authorization token; and a cryptographic keys exchange (a Blockchain is a digital platform that stores and verifies the entire history of transactions between users across the network in a tamper- and revision-proof way: digital currency transactions including in the Bitcoin and Ethereum networks, 0022).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Orsini and Wood et al. is recited in claims 1, 8, 15.

Claims 6, 13, 19:
With respect to claims 6, 13, 19, the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses the limitations of claims 1, 8, 15, as addressed.

Orsini discloses wherein the instructions further cause the processor to set a time-out period for the telemetry data to be received from the participant nodes (predetermined period of time, 0024).

Wood et al. discloses wherein the instructions further cause the processor to set a time-out period for the telemetry data to be received from the participant nodes (Processes execute a consensus protocol so that they reach agreement within a certain period of time, to reach agreement on the next valid block and blocks are generated roughly every 10 minutes 0036).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Orsini and Wood et al. is recited in claims 1, 8, 15.

Claim 8:
With respect to claim 8, Orsini discloses a method (Verifying the transaction may include rejecting the transaction if the first grid telemetry fingerprint and the second grid telemetry fingerprint to not match, 0005) (any device within the same section of the power grid can generate the same grid telemetry fingerprint at the same time, transformer, substation, 0026) (Figures 1, 2, and 3), comprising:
providing, by a server (server, Figure 600), a proposed transaction to participant nodes (blockchains, list of transactions, 0033, Figure 3);
receiving, by the service, responses to the proposed transaction from the participant nodes where the responses include telemetry data of local operating systems of the participant nodes collected by the participant nodes (Using grid telemetry to generate a grid telemetry fingerprint can be used to verify that information provided by entities on the electrical grid is actually coming from entities on the electrical grid and not being transmitted from some other location, 0014) (grid telemetry fingerprint, 0025);
verifying, by the server, the telemetry data via the smart contract (validating a transaction based on the grid telemetry fingerprints, the grid telemetry fingerprints match, 0041-0043); and 
execute the proposed transaction and post a cryptographic proof of a successful execution to a blockchain of the blockchain network, in response to a satisfaction of the predetermined conditions (the grid telemetry fingerprints match and the instruction or information is validated and added to the block chain ledger, 0042) (if the grid telemetry fingerprint associated with the transaction matches the grid telemetry fingerprint generated as part of the process, the process 500 approves the transaction, 0050).

Wood et al. teaches Blockchain Architecture Blockchain systems: nodes, clients and oracles, smart contracts (0024), An important motivation for executing a smart contract on a blockchain is to ensure that all of the counterparties agree on the history and current state of the contract in a non-repudiable way (0050), predetermined conditions stored within a smart contract (Smart contracts are computer protocols that facilitate, verify, or enforce the negotiation or performance of a contract, 0037) (State is the data, or values of the variables, stored within a smart contract, 
Validator nodes maintain the blockchain data structure which contains transactions and their payloads.  When a smart contract is deployed it is assigned a unique ID and every validator begins executing it locally, When a node receives a new block it takes the transactions and uses the ID to pass them to the relevant running smart contract for execution. The result of this execution is that the smart contract updates its local variables, or state, 0039) (A state hash is a hash over all of the variables across all of the running smart contracts. Each block includes a state hash which is the result of hashing the entire “world” state after executing all of the transactions within that block., 0039) (The state hash contained within the block is compared against the state hash computed by each validator to ensure that consensus is reached on the execution of the block's transactions, The client sends a query message with a specified contract ID to a node who then relays this request to the running smart contract.  The node then relays the response to the client, 0040).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Wood et al. in Orsini for predetermined conditions stored within a smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by executing a smart contract on a blockchain is to ensure that all of the counterparties agree on the history and current state of the contract in a non-repudiable way (see Wood et al. 0050)

Neither Orsini and Wood et al. discloses receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract as claimed.

However, Leach et al. teaches securing data to an immutable distributed ledger (Figure 1), validate the smart contract, receive a request to add a proposed transaction to a blockchain ledger; (adding the smart contract and the data set to the immutable distributed ledger may include executing the smart contract and logging the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (a request to add the smart contract 114 and the data set 112 to the immutable distributed ledger 122, Column 6, lines 37-42); hold, via a smart contract, a value within the proposed transaction (generating a hash of the prior record, (iii) generating a new record comprising the hash of the prior record and the data set, and (iv) adding the new record to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19); verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract (validating the smart contract, the new digital signature from the third-party, and the digital signature from the different designated party, and (vi) adding the smart contract and the subset of the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (validate and add smart contract and data set to the block chain, Figure 5, 530, 540).

Orsini, Wood et al., and Leach et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Leach et al. in Orsini and Wood et al. for receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by ensuring that the data being propagated through such systems was collected properly or used correctly (see Leach et al. Column 1, lines 7-21) 

Neither Orsini, Wood et al., and Leach et al. discloses starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed.

However, Kilpatrick teaches store, in a blockchain, a billing rules transaction that identifies usage rules for one or more software instance types for a timeframe. Blocks added to the blockchain contain a hash of each previous block in the blockchain, and are added using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (0024, Figure 1), starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time (activation request transaction may include certain information, such as an amount of time that the software instance 22 is permitted to execute before requesting a renewal, The time span between blocks may also be based on the particular consensus protocol used by the block-issuing nodes 16.sub.BIN in the network. For example, for a “proof of work” consensus protocol, block issuing time spans may average approximately 10 minutes, but any individual time span could vary, for example, from one minute to one hour, 0038) (The authorized transactions may, for example, each identify a software instance type 34, a date and time the software instance 22 of that software instance type 34 executed, and the amount of time, in minutes, such as 30, 20, or 10 in this example, that the software instance 22 was permitted to execute prior to seeking a renewal, 0055); determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value (The activation controller 44 may then access a predetermined limit 54 associated with software instances 22 of the RHEL software instance type 34-1, and compare the potential accumulated amount to the predetermined limit 54.  If the potential accumulated amount is less than the predetermined limit 54, the activation controller 44 authorizes the authorization request transaction, The block-issuing node 16.sub.BIN also broadcasts the authorized transaction to the network 14, 0053).


Orsini, Wood et al., Leach et al., and Kilpatrick are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kilpatrick in Orsini, Wood et al. and Leach et al. in for starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed for purposes of enhancing the Blockchain architecture of Orsini by using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (see Kilpatrick 0024).

Claim 15:
With respect to claim 15, Orsini discloses a non-transitory computer readable medium comprising instructions, that when read by a processor (processors 610, Figure 6); cause the processor to perform (Verifying the transaction may include rejecting the transaction if the first grid telemetry fingerprint and the second grid telemetry fingerprint to not match, 0005) (any device within the same section of the power grid can generate the same grid telemetry fingerprint at the same time, transformer, substation, 0026) (Figures 1, 2, and 3):
providing a proposed transaction to participant nodes (blockchains, list of transactions, 0033, Figure 3) (power plants, electrical grid, grid telemetry fingerprint, 0014);
receiving responses to the proposed transaction from the participant nodes where the responses include telemetry data of local operating systems of the participant nodes collected by the participant nodes (Using grid telemetry to generate a grid telemetry fingerprint can be used to verify that information provided by entities on the electrical grid is actually coming from entities on the electrical grid and not being transmitted from some other location, 0014) (grid telemetry fingerprint, 0025);
verifying the telemetry data via the smart contract (validating a transaction based on the grid telemetry fingerprints, the grid telemetry fingerprints match, 0041-0043) (blockchains, list of transactions, 0033, Figure 3) (power plants, electrical grid, grid telemetry fingerprint, 0014); and 
executing the proposed transaction and post a cryptographic proof of a successful execution to a blockchain of the blockchain network, in response to a satisfaction of the predetermined conditions (the grid telemetry fingerprints match and the instruction or information is validated and added to the block chain ledger, 0042) (if the grid telemetry fingerprint associated with the transaction matches the grid telemetry fingerprint generated as part of the process, the process 500 approves the transaction, 0050).

Wood et al. teaches Blockchain Architecture Blockchain systems: nodes, clients and oracles, smart contracts (0024), An important motivation for executing a smart contract on a blockchain is to ensure that all of the counterparties agree on the history and current state of the contract in a non-repudiable way (0050), predetermined conditions stored within a smart contract (Smart contracts are computer protocols that facilitate, verify, or enforce the negotiation or performance of a contract, 0037) (State is the data, or values of the variables, stored within a smart contract, 
Validator nodes maintain the blockchain data structure which contains transactions and their payloads.  When a smart contract is deployed it is assigned a unique ID and every validator begins executing it locally, When a node receives a new block it takes the transactions and uses the ID to pass them to the relevant running smart contract for execution. The result of this execution is that the smart contract updates its local variables, or state, 0039) (A state hash is a hash over all of the variables across all of the running smart contracts. Each block includes a state hash which is the result of hashing the entire “world” state after executing all of the transactions within that block., 0039) (The state hash contained within the block is compared against the state hash computed by each validator to ensure that consensus is reached on the execution of the block's transactions, The client sends a query message with a specified contract ID to a node who then relays this request to the running smart contract.  The node then relays the response to the client, 0040).

Orsini and Wood et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Wood et al. in Orsini for predetermined conditions stored within a smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by executing a smart contract on a blockchain is to ensure that all of the counterparties agree on the history and current state of the contract in a non-repudiable way (see Wood et al. 0050)

Neither Orsini and Wood et al. discloses receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract as claimed.

However, Leach et al. teaches securing data to an immutable distributed ledger (Figure 1), validate the smart contract, receive a request to add a proposed transaction to a blockchain ledger; (adding the smart contract and the data set to the immutable distributed ledger may include executing the smart contract and logging the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (a request to add the smart contract 114 and the data set 112 to the immutable distributed ledger 122, Column 6, lines 37-42); hold, via a smart contract, a value within the proposed transaction (generating a hash of the prior record, (iii) generating a new record comprising the hash of the prior record and the data set, and (iv) adding the new record to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19); verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification of the integrity of the application, execute the proposed transaction which releases the held value via the smart contract (validating the smart contract, the new digital signature from the third-party, and the digital signature from the different designated party, and (vi) adding the smart contract and the subset of the data set to the immutable distributed ledger, Column 1, lines 56-Column 2, line 19) (validate and add smart contract and data set to the block chain, Figure 5, 530, 540).

Orsini, Wood et al., and Leach et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Leach et al. in Orsini and Wood et al. for receive a request to add a proposed transaction to a blockchain ledger; hold, via a smart contract, a value within the proposed transaction; verify an integrity of an application running on the participant nodes based on the telemetry data via the smart contract; and in response to successful verification, execute the proposed transaction which release the held value via the smart contract as claimed for purposes of enhancing the Blockchain architecture of Orsini by ensuring that the data being propagated through such systems was collected properly or used correctly (see Leach et al. Column 1, lines 7-21) 


Neither Orsini, Wood et al., and Leach et al. discloses starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed.

However, Kilpatrick teaches store, in a blockchain, a billing rules transaction that identifies usage rules for one or more software instance types for a timeframe. Blocks added to the blockchain contain a hash of each previous block in the blockchain, and are added using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (0024, Figure 1), starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time (activation request transaction may include certain information, such as an amount of time that the software instance 22 is permitted to execute before requesting a renewal, The time span between blocks may also be based on the particular consensus protocol used by the block-issuing nodes 16.sub.BIN in the network. For example, for a “proof of work” consensus protocol, block issuing time spans may average approximately 10 minutes, but any individual time span could vary, for example, from one minute to one hour, 0038) (The authorized transactions may, for example, each identify a software instance type 34, a date and time the software instance 22 of that software instance type 34 executed, and the amount of time, in minutes, such as 30, 20, or 10 in this example, that the software instance 22 was permitted to execute prior to seeking a renewal, 0055); determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value (The activation controller 44 may then access a predetermined limit 54 associated with software instances 22 of the RHEL software instance type 34-1, and compare the potential accumulated amount to the predetermined limit 54.  If the potential accumulated amount is less than the predetermined limit 54, the activation controller 44 authorizes the authorization request transaction, The block-issuing node 16.sub.BIN also broadcasts the authorized transaction to the network 14, 0053).

Orsini, Wood et al., Leach et al., and Kilpatrick are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kilpatrick in Orsini, Wood et al. and Leach et al. in for starting a timer on the proposed transaction which is configured to timeout the proposed transaction from the blockchain after a predetermined period of time; determining whether the proposed transaction has been timed-out by the timer; in response to a determination that the proposed transaction has not been timed-out, execute the proposed transaction which releases the held value as claimed for purposes of enhancing the Blockchain architecture of Orsini by using a protocol, such as a proof of work protocol, that eliminates, or substantially inhibits, the ability to subsequently alter blocks that have been stored to the blockchain (see Kilpatrick 0024).



Claims 3, 7, 10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US2020/0067344 A1, file date 08/22/2018) in view of Wood et al. (US2019/0361842 A1, provisional date 05/24/2018) in view of Leach et al. (US10855475 B1, file date 09/06/2018) in view of Kilpatrick (US20180240165 A1, file date 02/22/2017) further in view of Huang (US 2020/0045019 A1, provisional date 07/31/2018).

Claims 3, 10, 17:
With respect to claims 3, 10, 17, the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses the limitations of claims 1, 8, and 15, as addressed. 

Neither Orsini, Wood et al., Leach et al. nor Kilpatrick discloses wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if the integrity of the application is not verified on the participant nodes as claimed. 

However, Huang teaches validating, by the verification node, the received request; executing, by a verification node, a smart contract on a blockchain based on the received request; and producing, based on the executed smart contract, an output command to access the device for the device to validate, decrypt and execute (0006), remote attestation service procedure (Figure 3), wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if the integrity of the application is not verified on the participant nodes (Node sends the access information to the IoT Owner 310 and the IoT Owner initiates remote attestation 312.  If attestation is successful 314, the IoT owner and enclave create a secure channel 316 and the method 300 ends.  If not, IoT Owner provides the proof to the chain and gets the deposit back 318 and Trusted Computing (e.g. SGX) Node deposit is lost 320, 0055).

Orsini, Wood et al., Leach et al., Kilpatrick and Huang are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Huang in Orsini, Wood et al., Leach et al., and Kilpatrick for wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if the predetermined conditions within the smart contract are not verified as claimed for purposes of enhancing the Blockchain architecture of Wood et al. by supporting massive number of devices and blockchain transactions, a blockchain needs to be highly scalable, high performance, secure, and support very frequent micropayments and to enable IoT devices to perform necessary operations on a blockchain without sacrificing its own security while keeping the resource requirements low (see Huang 0003, 0041)

Claims 7, 14, 20:
With respect to claims 7, 14, 20, the combination of Orsini, Wood et al., Leach et al. and Kilpatrick discloses the limitations of claims 1, 8, and 15, as addressed.  

Neither Orsini, Wood et al., Leach et al. nor Kilpatrick discloses wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if a required number of responses including telemetry data are not received before expiration of the time-out period as claimed. 

However, Huang teaches validating, by the verification node, the received request; executing, by a verification node, a smart contract on a blockchain based on the received request; and producing, based on the executed smart contract, an output command to access the device for the device to validate, decrypt and execute (0006), remote attestation service procedure (Figure 3), wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if a required number of responses including telemetry data are not received before expiration of the time-out period (Node sends the access information to the IoT Owner 310 and the IoT Owner initiates remote attestation 312.  If attestation is successful 314, the IoT owner and enclave create a secure channel 316 and the method 300 ends.  If not, IoT Owner provides the proof to the chain and gets the deposit back 318 and Trusted Computing (e.g. SGX) Node deposit is lost 320, 0055).

Orsini, Wood et al., Leach et al., Kilpatrick and Huang are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Huang in Orsini, Wood et al., Leach et al. and Kilpatrick for wherein the instructions further cause the processor to post a result of a failure of the proposed transaction to the blockchain, if a required number of responses including telemetry data are not received before expiration of the time-out period as claimed for purposes of enhancing the Blockchain architecture of Wood et al. by supporting massive number of devices and blockchain transactions, a blockchain needs to be highly scalable, high performance, secure, and support very frequent micropayments and to enable IoT devices to perform necessary operations on a blockchain without sacrificing its own security while keeping the resource requirements low (see Huang 0003, 0041)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO-Form 892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433